        Case 1:19-cv-00505-RB-SCY Document 52 Filed 10/30/20 Page 1 of 2
Appellate Case: 20-2146 Document: 010110431461 Date Filed: 10/30/2020 Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS
                                                  EALS
                                                  E                                 Tenth Circuit

                              FOR THE TENTH CIRCUIT                               October 30, 2020
                          _________________________________
                                                        _
                                                        ___
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  WILDEARTH GUARDIANS,

        Plaintiff - Appellant,

  v.                                                              No. 20-2146
                                                      (D.C. No. 1:19-CV-00505-RB-SCY)
  DAVID LONGLY BERNHARDT, et al.,                                  (D. N.M.)

        Defendants - Appellees,

  and

  WESTERN ENERGY ALLIANCE, et al.,

        Intervenor Defendants - Appellees.
                        _________________________________

                                       ORDER
                          _________________________________

        This matter is before the court following the receipt of appellant WildEarth

 Guardians’ docketing statement and this court’s review of the district court’s docket,

 which docket shows that—on September 16, 2020—the Federal Defendants filed a

 Motion for Clarification [ECF No. 44] of the order WildEarth seeks to appeal [ECF

 No. 43]. The district court has yet to rule on the Motion for Clarification. Accordingly,

 the court abates this appeal pending the district court’s disposition of the motion docketed

 as ECF No. 44.

        On or before December 2, 2020, WildEarth shall file a written report advising this

 court as to the status in the district court of ECF No. 44. If the district court rules on ECF
        Case 1:19-cv-00505-RB-SCY Document 52 Filed 10/30/20 Page 2 of 2
Appellate Case: 20-2146 Document: 010110431461 Date Filed: 10/30/2020 Page: 2



 No. 44 before that time, WildEarth shall promptly notify this court in writing. Once the

 district court has ruled on ECF No. 44: (1) the Clerk of the district court shall supplement

 the preliminary record as Tenth Circuit Rule 3.2(B) requires; and (2) this court will

 provide the parties with additional directives regarding the prosecution of this appeal.


                                               Entered for the Court
                                               CHRISTOPHER M. WOLPERT, Clerk



                                               by: Lisa A. Lee
                                                   Counsel to the Clerk




                                              2
